DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filed on 3/25/2020.
3.	Claims 2-20 are new.  
4.	Claims 1-20 numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/25/2020, 12/28/2020, and 7/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, 11, and 16 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Nam US 20190068348 discloses in Section [0089] the UE receives a PDSCH and apply the rate matching and RE mapping but doesn’t receive PDSCH in REs that overlap; Section [0091] DCI determine the rate matching behavior for the corresponding PDSCH; SEction [0098] rate matching and PDSCH RE mapping is determined based on CORESET; Section [0100] different rate matching behavior use timing information; However Nam is silent on wherein the dynamic signaling indication comprises a rate matching dynamic signaling

overlapped with resources used by the PDSCH transmission; Sun et al. US 2019/0007163 discloses in Section [0077-0079] UE to rate match its PDSCH relating to the CORESET; Sections [00081-0082] The scheduling entity can configure the UE to rate match its PDSCH for subsequent slots; Lee et al. US 20180227922 discloses in Section [0086] Scheduling entity can inform the UE about the rate-matching using RRC messages or DCI; Section [0087] active CORESET is provided dynamically in the DCI of each slot; and RS are rate-match in the CORESET; Section [0096] Resources are allocated in the time-frequency resources.
	However, Nam, Sun, in view of Lee do not render obvious in combination with other limitations in the independent claims the claim elements determining time-frequency resources, comprising: receiving, by a second communication node, information about a first resource set transmitted by a first communication node, wherein the information comprises: 
time-frequency resources of a second resource set comprised in the first resource set, 
configuration information of the second resource set comprised in the first resource set, 
time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel
(PDSCH) transmission is to perform rate matching; and determining, according to the information, time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets (CORESETs), and wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 13, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477